         Case 17-81489             Doc 52     Filed 10/30/18 Entered 10/30/18 15:39:27                                   Desc Main
                                                Document     Page 1 of 8
                                           UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF ILLINOIS
                                                    WESTERN DIVISION

              In re: HAMM, PENNY C.                                                             § Case No. 17-81489
                                                                                                §
                                                                                                §
         Debtor(s)                                                                              §

                                           TRUSTEE'S FINAL REPORT (TFR)

                The undersigned trustee hereby makes this Final Report and states as follows:

               1. A petition under Chapter 7 of the United States Bankruptcy Code
       was filed on June 22, 2017. The undersigned trustee was appointed on June 22, 2017.

                 2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                3. All scheduled and known assets of the estate have been reduced to cash, released to
       the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
       pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
       disposition of all property of the estate is attached as Exhibit A.
                 4. The trustee realized the gross receipts of                      $                15,835.41

                                    Funds were disbursed in the following amounts:
                                    Payments made under an
                                      interim distribution                                                  0.00
                                    Administrative expenses                                                 0.00
                                    Bank service fees                                                       0.00
                                    Other payments to creditors                                             0.00
                                    Non-estate funds paid to 3rd Parties                                    0.00
                                    Exemptions paid to the debtor                                           0.00
                                    Other payments to the debtor                                            0.00
                             Leaving a balance on hand of 1                         $                15,835.41
       The remaining funds are available for distribution.

               5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
       account.




              1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
account of the disbursement of the additional interest.

      UST Form 101-7-TFR (05/1/2011)
         Case 17-81489              Doc 52  Filed 10/30/18 Entered 10/30/18 15:39:27 Desc Main
                                              Document
                 6. The deadline for filing non-governmental Page in
                                                             claims 2 this
                                                                      of 8case was 11/17/2017
       and the deadline for filing governmental claims was 12/19/2017. All claims of each class
       which will receive a distribution have been examined and any objections to the allowance
       of claims have been resolved. If applicable, a claims analysis, explaining why payment on any
       claim is not being made, is attached as Exhibit C .

                 7. The Trustee's proposed distribution is attached as Exhibit D .

               8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
       $2,333.54. To the extent that additional interest is earned before case closing, the maximum
       compensation may increase.

                The trustee has received $0.00 as interim compensation and now requests the
       sum of $2,333.54, for a total compensation of $2,333.54. 2 In addition, the trustee
       received reimbursement for reasonable and necessary expenses in the amount of $0.00
       and now requests reimbursement for expenses of $34.00, for total expenses of
              2
       $34.00.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
       foregoing report is true and correct.

       Date: 10/04/2018                    By: /s/JOSEPH D. OLSEN
                                               Trustee, Bar No.:




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




            2 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee's Proposed Distribution (Exhibit D)

       UST Form 101-7-TFR (05/1/2011)
                       Case 17-81489                     Doc 52            Filed 10/30/18 Entered 10/30/18 15:39:27                                              Desc Main
                                                                             Document     Page 3 of 8
                                                                                                                                                                                       Exhibit A


                                                                                      Form 1                                                                                          Page: 1

                                            Individual Estate Property Record and Report
                                                             Asset Cases
Case Number: 17-81489                                                                          Trustee:         (330400)        JOSEPH D. OLSEN
Case Name:         HAMM, PENNY C.                                                              Filed (f) or Converted (c): 06/22/17 (f)
                                                                                               §341(a) Meeting Date:            08/10/17
Period Ending: 10/04/18                                                                        Claims Bar Date:                 11/17/17

                                 1                                            2                            3                           4                    5                     6

                    Asset Description                                    Petition/              Estimated Net Value              Property             Sale/Funds            Asset Fully
         (Scheduled And Unscheduled (u) Property)                      Unscheduled         (Value Determined By Trustee,        Abandoned             Received by        Administered (FA)/
                                                                          Values              Less Liens, Exemptions,           OA=§554(a)             the Estate         Gross Value of
Ref. #                                                                                            and Other Costs)                                                       Remaining Assets

 1       Cash                                                                      15.00                          0.00                                           0.00                        FA
          Imported from original petition Doc# 1

 2       Checking Account: Huntington Bank                                        250.00                          0.00                                           0.00                        FA
          Imported from original petition Doc# 1

 3       Utensils, pots and pans, table, chairs, lamps, c                         500.00                          0.00                                           0.00                        FA
          Imported from original petition Doc# 1

 4       Clothes                                                                  150.00                          0.00                                           0.00                        FA
          Imported from original petition Doc# 1

 5       Jewelry                                                                   20.00                          0.00                                           0.00                        FA
          Imported from original petition Doc# 1

 6       Int. in Ins. policies: Aids to American Lutheran                     1,600.00                            0.00                                           0.00                        FA
          Imported from original petition Doc# 1

 7       IRA: Edward Jones                                                   16,000.00                      13,887.00                                      15,835.41                         FA
          Imported from original petition Doc# 1 (See
         Footnote)

 8       Dog                                                                        2.00                          0.00                                           0.00                        FA
          Imported from original petition Doc# 1

 8       Assets       Totals (Excluding unknown values)                     $18,537.00                     $13,887.00                                     $15,835.41                       $0.00


     RE PROP# 7          Cash value of IRA account less $2,133 exemption and customary account fees (see Stipulated Order,
                         Doc 7, entered on 9/19/2018).



     Major Activities Affecting Case Closing:

                   Conducted first meeting of creditors, determined that the pension and retirement funds she claimed were really an inheritance and have determined to administer that
                   property have hired attorneys have filed an objection to the Debtor's claim of exemption in the inheritance and it is to be heard in January of 2018 assume file will
                   resolve iteself sometime in 2018.

     Initial Projected Date Of Final Report (TFR):          December 31, 2018                    Current Projected Date Of Final Report (TFR):           December 31, 2018




                                                                                                                                                     Printed: 10/04/2018 09:20 AM      V.14.14
                         Case 17-81489                  Doc 52         Filed 10/30/18 Entered 10/30/18 15:39:27                                                 Desc Main
                                                                         Document     Page 4 of 8
                                                                                                                                                                                   Exhibit B


                                                                                    Form 2                                                                                         Page: 1

                                                   Cash Receipts And Disbursements Record
Case Number:         17-81489                                                                        Trustee:              JOSEPH D. OLSEN (330400)
Case Name:           HAMM, PENNY C.                                                                  Bank Name:            Rabobank, N.A.
                                                                                                     Account:              ******6366 - Checking Account
Taxpayer ID #:       **-***7045                                                                      Blanket Bond:         $1,500,000.00 (per case limit)
Period Ending: 10/04/18                                                                              Separate Bond: N/A

   1             2                           3                                       4                                                 5                    6                  7

 Trans.     {Ref #} /                                                                                                              Receipts        Disbursements            Checking
  Date      Check #           Paid To / Received From                 Description of Transaction                  T-Code              $                  $               Account Balance
09/28/18       {7}         Edward Jones                       Pursuant to Stipulated Order (Doc 7) entered      1129-000               15,835.41                                15,835.41
                                                              on 9/19/2018 in adversary proceeding

                                                                                   ACCOUNT TOTALS                                      15,835.41                  0.00        $15,835.41
                                                                                           Less: Bank Transfers                             0.00                  0.00
                                                                                   Subtotal                                            15,835.41                  0.00
                                                                                           Less: Payments to Debtors                                              0.00
                                                                                   NET Receipts / Disbursements                      $15,835.41                  $0.00

                                  Net Receipts :         15,835.41
                                                                                                                                         Net             Net                    Account
                                    Net Estate :        $15,835.41                 TOTAL - ALL ACCOUNTS                                Receipts     Disbursements               Balances

                                                                                   Checking # ******6366                               15,835.41                  0.00          15,835.41

                                                                                                                                     $15,835.41                  $0.00        $15,835.41




{} Asset reference(s)                                                                                                                           Printed: 10/04/2018 09:20 AM       V.14.14
                   Case 17-81489               Doc 52          Filed 10/30/18 Entered 10/30/18 15:39:27                              Desc Main
                                                                 Document     Page 5 of 8
Printed: 10/04/18 09:20 AM                                                                                                                          Page: 1

                                           Exhibit "C" - Analysis of Claims Register
                                                   Case: 17-81489 HAMM, PENNY C.

  Case Balance:        $15,835.41               Total Proposed Payment:            $15,835.41                    Remaining Balance:            $0.00

                                                                Amount             Amount               Paid           Claim          Proposed      Remaining
Claim #   Claimant Name                     Type                 Filed             Allowed             to Date        Balance         Payment         Funds

          Attorney Joseph D Olsen         Admin Ch. 7            4,140.25           4,140.25              0.00         4,140.25         4,140.25       11,695.16
          <3110-00 Attorney for Trustee Fees (Trustee Firm)>
          Clerk of the United States      Admin Ch. 7             350.00             350.00               0.00           350.00            350.00      11,345.16
          Bankruptcy Court
          <2700-00 Clerk of the Court Costs (includes adversary and other filing fees)>
          JOSEPH D. OLSEN                 Admin Ch. 7              34.00              34.00               0.00            34.00             34.00      11,311.16
          <2200-00 Trustee Expenses>
          JOSEPH D. OLSEN                 Admin Ch. 7            2,333.54           2,333.54              0.00         2,333.54         2,333.54        8,977.62
          <2100-00 Trustee Compensation>

   1      Capital One Bank (USA),         Unsecured              3,814.01           3,814.01              0.00         3,814.01         1,255.05        7,722.57
          N.A.
   2      Capital One Bank (USA),         Unsecured              2,307.44           2,307.44              0.00         2,307.44            759.29       6,963.28
          N.A.
   3      Capital One Bank (USA),         Unsecured              5,352.43           5,352.43              0.00         5,352.43         1,761.28        5,202.00
          N.A.
   4      Capital One, N.A.               Unsecured              3,536.92           3,536.92              0.00         3,536.92         1,163.87        4,038.13
   5      TD Bank, USA                    Unsecured              3,703.48           3,703.48              0.00         3,703.48         1,218.67        2,819.46
   6      Portfolio Recovery              Unsecured              2,316.59           2,316.59              0.00         2,316.59            762.30       2,057.16
          Associates, LLC
   7      Portfolio Recovery              Unsecured              4,215.67           4,215.67              0.00         4,215.67         1,387.22         669.94
          Associates, LLC
   8      Portfolio Recovery              Unsecured              1,455.76           1,455.76              0.00         1,455.76            479.04        190.90
          Associates, LLC
   9      Portfolio Recovery              Unsecured               580.12             580.12               0.00           580.12            190.90           0.00
          Associates, LLC


                      Total for Case 17-81489 :                $34,140.21         $34,140.21             $0.00       $34,140.21       $15,835.41




                                                                       CASE SUMMARY
                                                    Amount            Amount               Paid             Proposed              % paid
                                                     Filed            Allowed             to Date           Payment

          Total Administrative Claims :            $6,857.79          $6,857.79                $0.00         $6,857.79       100.000000%

             Total Unsecured Claims :           $27,282.42           $27,282.42                $0.00         $8,977.62          32.906245%
          Case 17-81489          Doc 52    Filed 10/30/18 Entered 10/30/18 15:39:27                 Desc Main
                                             Document     Page 6 of 8


                                  TRUSTEE'S PROPOSED DISTRIBUTION                                       Exhibit D

            Case No.: 17-81489
            Case Name: HAMM, PENNY C.
            Trustee Name: JOSEPH D. OLSEN
                                               Balance on hand:                          $          15,835.41
             Claims of secured creditors will be paid as follows:

Claim        Claimant                              Claim Allowed Amount Interim Payments               Proposed
No.                                              Asserted       of Claim          to Date              Payment
                                                       None
                                               Total to be paid to secured creditors:    $               0.00
                                               Remaining balance:                        $          15,835.41

             Applications for chapter 7 fees and administrative expenses have been filed as follows:
Reason/Applicant                                              Total Requested Interim Payments       Proposed
                                                                                        to Date      Payment
Trustee, Fees - JOSEPH D. OLSEN                                      2,333.54                0.00        2,333.54
Trustee, Expenses - JOSEPH D. OLSEN                                     34.00                0.00            34.00
Attorney for Trustee, Fees - Attorney Joseph D Olsen                 4,140.25                0.00        4,140.25
Charges, U.S. Bankruptcy Court                                         350.00                0.00           350.00
                           Total to be paid for chapter 7 administration expenses:       $             6,857.79
                           Remaining balance:                                            $             8,977.62

              Applications for prior chapter fees and administrative expenses have been filed as follows:
Reason/Applicant                                              Total Requested Interim Payments       Proposed
                                                                                        to Date      Payment
                                                       None
                           Total to be paid for prior chapter administrative expenses:   $                 0.00
                           Remaining balance:                                            $             8,977.62




   UST Form 101-7-TFR (05/1/2011)
           Case 17-81489         Doc 52      Filed 10/30/18 Entered 10/30/18 15:39:27                  Desc Main
                                               Document     Page 7 of 8




             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $0.00 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
                                                        None
                                                 Total to be paid for priority claims:      $                0.00
                                                 Remaining balance:                         $            8,977.62
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 27,282.42 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 32.9 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
  1            Capital One Bank (USA), N.A.                            3,814.01                 0.00       1,255.05
  2            Capital One Bank (USA), N.A.                            2,307.44                 0.00         759.29
  3            Capital One Bank (USA), N.A.                            5,352.43                 0.00       1,761.28
  4            Capital One, N.A.                                       3,536.92                 0.00       1,163.87
  5            TD Bank, USA                                            3,703.48                 0.00       1,218.67
  6            Portfolio Recovery Associates, LLC                      2,316.59                 0.00         762.30
  7            Portfolio Recovery Associates, LLC                      4,215.67                 0.00       1,387.22
  8            Portfolio Recovery Associates, LLC                      1,455.76                 0.00         479.04
  9            Portfolio Recovery Associates, LLC                        580.12                 0.00         190.90
                             Total to be paid for timely general unsecured claims:          $            8,977.62
                             Remaining balance:                                             $                0.00




  UST Form 101-7-TFR (05/1/2011)
           Case 17-81489         Doc 52      Filed 10/30/18 Entered 10/30/18 15:39:27                 Desc Main
                                               Document     Page 8 of 8




            Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                      None
                            Total to be paid for tardy general unsecured claims:          $                  0.00
                            Remaining balance:                                            $                  0.00

             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                       None
                                                Total to be paid for subordinated claims: $                  0.00
                                                Remaining balance:                        $                  0.00




  UST Form 101-7-TFR (05/1/2011)
